Order, Supreme Court, New York County (Edward J. McLaughlin, J.), entered on *642or about June 5, 2007, which denied defendant’s motion to be resentenced under the Drug Law Reform Act of 2004, unanimously affirmed.
There is no basis for disturbing the court’s determination that substantial justice dictated denial of resentencing. The court properly concluded that the seriousness of the underlying crime outweighed defendant’s efforts at rehabilitation and the other mitigating factors he cited (see e.g. People v Franco, 55 AD3d 319, 320 [2008], lv dismissed 11 NY3d 854 [2008]; People v Marte, 44 AD3d 442 [2007], lv dismissed 9 NY3d 991 [2007]). The record does not establish that the denial of resentencing was based on any inappropriate criteria. Concur—Mazzarelli, J.E, Saxe, Catterson, DeGrasse and Abdus-Salaam, JJ.